Citation Nr: 9908048	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-20 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an extraschedular evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an extraschedular evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from September 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1996 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased extraschedular 
ratings for right and left knee chondromalacia.

In a June 1998 decision the Board denied entitlement to 
increased schedular evaluations for chondromalacia of the 
right and left knees and remanded the issues of entitlement 
to extraschedular evaluations for right and left knee 
chondromalacia under 38 C.F.R. § 3.321(b)(1) (1998) to the RO 
for further development.  The RO completed the requested 
development to the extent possible.  In a September 1998 
supplemental statement of the case, the RO again determined 
that extraschedular evaluations for the service-connected 
right and left knee chondromalacia were not warranted.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee, currently 
evaluated as 10 percent disabling, is neither unusual nor 
exceptional in nature, nor has it been shown to markedly 
interfere with employment or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.

2.  The veteran's chondromalacia of the left knee, currently 
evaluated as 10 percent disabling, is neither unusual nor 
exceptional in nature, nor has it been shown to markedly 
interfere with employment or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.



CONCLUSIONS OF LAW

1.  An extraschedular evaluation for chondromalacia of the 
right knee, is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1) (1998).

2.  An extraschedular evaluation for chondromalacia of the 
left knee, is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sought 
treatment for bilateral knee pain on several occasions, that 
he underwent physical therapy for his knee disorders, and 
that he was put on physical profile on at least three 
occasions.  The diagnoses included chondromalacia of the 
knees; chondromalacia patella of both knees; possible 
fracture; cartilage, bilateral knees; sore knees; rule out 
stress fractures; "impending MTP stress fractures;" and 
recurrent stress fracture.  March 1976 bilateral knee X-rays 
were negative, with nothing to suggest stress fracture 
radiographically.  There is no discharge examination report 
of record.

The October to November 1978 VA examination report included a 
diagnosis of history of chondromalacia, patellae, knees, with 
no objective evidence of disability, and no findings (X-ray 
or clinical) to substantiate the diagnosis of stress 
fractures.  Bilateral knee X-rays were normal.  

By rating decision dated in January 1979, the RO granted 
service connection for chondromalacia patella of both knees, 
history of, and assigned one 10 percent evaluation, effective 
from March 1978.  This evaluation was then confirmed and 
continued until an August 1993 rating decision in which the 
RO granted separate 10 percent evaluations for chondromalacia 
patella of each knee.  The RO determined that the 10 percent 
evaluation for right knee chondromalacia patella was 
effective from March 1978 and that the 10 percent evaluation 
for the left knee chondromalacia patella was effective from 
January 1993.  The separate 10 percent evaluations for right 
and left knee chondromalacia patella have been confirmed and 
continued to date.  

In January 1993, the veteran sought treatment complaining of 
worsening throbbing and pain in both knees.  He stated that 
he had swelling and tenderness in both knees.  It was noted 
that the veteran worked as a plumber.  The examiner reported 
that both knees had full and unrestricted range of motion and 
that there was no crepitance, instability, or effusion.  The 
diagnosis was history of chondromalacia with pain in both 
knees.  The veteran was referred to the orthopedic clinic 
with the provisional diagnosis of history of chondromalacia 
patella.  January 1993 bilateral knee X-rays were negative.  

A July 1993 VA outpatient treatment record shows that the 
veteran wanted a new prescription for Motrin which he 
reportedly used for his knee discomfort.  There was no 
diagnosis. 

At the July 1993 VA examination, the veteran reported that he 
was a plumber and horseman and that he had had no knee 
surgery.  The veteran stated that he had bilateral knee pain, 
particularly when going up and down stairs and riding his 
horses; that he had a grinding and popping noise; that there 
was no giving out; and that he did not wear braces or elastic 
supports.  He stated that there was no swelling, locking, 
stiffness, or decreased range of motion, and that he took 
ibuprofen 800 mg. as needed.  The examiner noted that the 
veteran walked without a limp.  Thigh circumference was 49 
centimeters on the right and 47 centimeters on the left, and 
calf circumference was 39.5 centimeters on the right and 41 
centimeters on the left.  The examiner reported that 
examination of the right knee showed no tenderness, swelling, 
or deformity; that the patella was normal in position and 
mobility and was mildly tender; that there was mild laxity of 
the medial collateral ligament; and that range of motion of 
the right knee was 140/140 degrees without pain or crepitus.  
Examination of the left knee showed no tenderness, swelling, 
or deformity; the patella was normal in position and mobility 
and was nontender; there was mild laxity of the lateral 
collateral ligament; and range of motion of the left knee was 
140/140 degrees without pain or crepitus.  The diagnosis was 
history of chondromalacia patellae, bilateral knees, see X-
ray.  

In November 1993, the veteran sought VA outpatient treatment 
and reported that his bilateral knee pain had worsened in the 
last four to five years.  He reported occasional swelling and 
giving out of the knees, and that the pain was worse with 
walking down stairs or when standing from a sitting position.  
It was noted that the veteran worked as an industrial 
plumber.  The examiner noted that the veteran had tender 
periphery patellae and medial left knee joint, and that there 
was no crepitus, limitation of motion, effusion, or obvious 
ligamentous instability.  The assessment was chondromalacia 
of both knees, rule out left medial meniscus tear.  A 
November 1993 magnetic resonance imaging study showed a 
normal right knee and small nonsignificant retropatellar 
effusion on the left.  In December 1993, the veteran sought 
follow up treatment for bilateral knee problems and reported 
that there had been no change in his chronic knee symptoms.  
There was no relevant diagnosis.  

In February 1994, the veteran again sought VA outpatient 
treatment and he reported that he had moved from the second 
floor to the first floor of his home due to his knee pain.  
He stated that he had pain when working as a plumber.  The 
examiner noted that the veteran took nonsteroidal anti-
inflammatory drugs and that the November 1993 magnetic 
resonance imaging study showed small retropatellar effusion 
of the left knee.  It was noted that the veteran was actively 
attempting to decrease his weight to help his knees.  The 
pertinent assessment was probable advanced chondromalacia.  
The veteran was referred for an orthopedic consultation.  The 
referring examiner noted that the veteran had severe 
chondromalacia of the knees, that he was unable to go up 
stairs without pain, and that he had constant pain while 
working as a plumber.  It was requested that the need for 
surgery be evaluated.  

April 1995 treatment records from the Palo Alto, California, 
VA Medical Center (MC) reflect that examination of the 
veteran's right knee revealed no fluid and that there was 
patella femoral crepitus and tenderness.  The examiner noted 
that the veteran was scheduled for arthroscopy to rule out 
articular fracture of the patella or patella chondromalacia.  
The veteran then underwent left knee outpatient surgery 
consisting of chondroplasty of the medial facet of the left 
patella and chondroplasty of the medial femoral condyle and 
plica removal, suprapatellar pouch.  The postoperative 
diagnosis was chondromalacia, grade II, of the patellofemoral 
joint; chondromalacia, grade III, of the medial femoral 
condyle; and synovial plica, suprapatellar pouch.  A note 
from a VA surgeon states that the veteran had undergone 
surgery and should not do any work that required kneeling or 
climbing for six weeks.  

A February 1996 VA outpatient treatment record shows that the 
veteran complained of worsening patella femoral symptoms in 
his knees, that he was unable to go up or down stairs, and 
that the left knee "was scoped one year ago without 
benefit."  The impression was patella femoral syndrome, 
bilaterally.  The examiner noted that the veteran was 
applying for increased disability and that the symptoms of 
disability were becoming progressively worse.  A May 1996 VA 
outpatient treatment record reveals that the veteran 
continued to have left patellofemoral symptoms following 
arthroscopy and that he did not want any further surgery.  He 
reported that he felt worse since the surgery and that he was 
working as a plumber intermittently but that he had problems 
doing so.  The examiner noted that examination revealed 
severe crepitus in the left patellofemoral joint and "also 
some on the right which is now becoming symptomatic."  The 
examiner stated that there was no increase in the intra-
articular fluid.  The impression was patellofemoral syndrome, 
right, and patellofemoral syndrome, left, with residuals of 
arthroscopy.  The examiner's recommendations included attempt 
to alter work demands.  

At the September 1996 VA examination, the veteran reported 
that he was a truck driver for a water company and that he 
underwent surgery in 1996 at the Palo Alto, California, VAMC.  
He stated that he had constant bilateral knee pain of varying 
intensity and that he took Naprosyn.  The veteran noted that 
he had no locking, swelling, stiffness, giving out, or 
decreased range of motion, and that he did not need to use 
any support mechanism.  He reported that his knees grind when 
he goes up and down stairs.  The examiner noted that the 
veteran walked with a left leg limp.  Thigh circumference was 
44 centimeters on the right and 43.5 centimeters on the left, 
and calf circumference was 37.5 centimeters on the right and 
39 centimeters on the left.  On examination, the knees showed 
no tenderness, swelling, or deformity.  The examiner noted 
that there were recent, well-healed, nontender, nonadherent, 
and nondepressed arthroscopy scars about the left knee.  The 
examiner stated that the ligaments were intact in all 
directions in both knees, that the patellae were normal in 
position and mobility, and that there was mild tenderness on 
the right and moderate tenderness on the left.  The examiner 
reported that both knees had full extension and that the 
veteran was able to flex both knees to 140 degrees with pain 
but without crepitus or guarding.  The diagnosis was "status 
postop x1, left knee, with retropatellar arthralgia," see X-
ray; and retropatellar arthralgia, right knee, see X-ray.  
September 1996 bilateral knee X-rays were negative.   

By letter dated in September 1996, the representative 
informed the RO that the veteran believed that his September 
1996 VA examination was inadequate and "tainted" due to the 
examiner's lack of professionalism.  

A November 1996 VA outpatient treatment record shows that the 
veteran reported that he continued to have patellofemoral 
symptoms which were becoming worse, that he was unable to 
kneel, that he had had to discontinue work as a plumber 
because of this, and that he now worked as a truck driver.  
Examination of the knees revealed full extension on the right 
and 15 degrees loss of active extension on the left.  The 
examiner noted that there was moderate patellofemoral 
crepitus.  The impression was bilateral patellofemoral 
syndrome.  The examiner noted that the veteran was becoming 
progressively worse with increasing symptoms and disability.  

A February 1997 VA outpatient treatment record shows that the 
veteran continued to have patellofemoral symptoms and that 
his symptoms and disability were reportedly becoming 
progressively more severe.  The examiner noted that 
examination revealed moderate crepitus on movement; the 
impression was patellofemoral syndrome.  

At the November 1997 VA examination, the examiner 
specifically noted that he had reviewed the claims file.  The 
examiner stated that the veteran had undergone arthroscopic 
surgery on the left knee and that, in a May 1996 VA treatment 
record, the examiner noted that the veteran had severe 
crepitus of the knee.  The examiner noted that January 1993 
and September 1996 bilateral knee X-rays were negative and 
that a November 1993 magnetic resonance imaging study of both 
knees, conducted prior to the left knee arthroscopic surgery, 
was negative except for a small retropatellar effusion on the 
left knee.  The examiner specifically noted that no 
degenerative joint disease was noted on the X-rays.  The 
veteran reported that he continued to have daily bilateral 
sharp knee pain behind the kneecaps.  He also reported that 
the pain varied in intensity and that it was more severe with 
certain activities such as using a clutch, climbing stairs, 
and bearing weight.  He asserted that he currently worked as 
a truck driver where he was reassigned after having 
difficulty working as a plumber due to knee pain.  He 
reported that he was able to ambulate without using a cane or 
other assistive device and that he had not required any 
additional surgical procedures.

On examination, the VA examiner noted that the knees had no 
deformities and no evidence of effusion.  There were three 
punctate, anterior, left knee scars consistent with 
arthroscopy.  The left knee had range of motion from zero to 
140 degrees.  The examiner noted that there was mild left 
knee patellofemoral crepitus and that there was positive 
patellar inhibition test for the left knee.  Examination of 
the right knee revealed no scars.  The right knee was cool 
without effusion, and right knee range of motion was from 
zero to 140 degrees.  The examiner noted that there was no 
right knee crepitus or patellofemoral crepitus, and that 
right knee patellar inhibition test was negative.  The 
examiner reported that medial and lateral collateral 
ligaments were intact and anterior and posterior cruciate 
ligaments were intact by Lachman's test.  Thigh circumference 
was 45 centimeters on the right and 46 centimeters on the 
left with no wasting and calf circumference was 37 
centimeters bilaterally.  The examiner noted that the veteran 
could ambulate toe to heel and in a normal manner without 
ataxia or difficulty.  The veteran could also stand on his 
toes and heels without difficulty.  The examiner stated that 
deep tendon reflexes were 2+ and symmetric in the knees and 
ankles and that strength was intact.  

The November 1997 VA examiner commented that use of a clutch 
while driving a truck, climbing stairs repeatedly, or 
repetitive weight bearing, resulted in a diminished range of 
motion of 5 degrees of flexion, resulting in bilateral knee 
range of motion from zero to 135 degrees.  The examiner also 
stated that these activities would also lead to a five 
percent increase in pain and a five percent diminishment of 
excursion, strength, speed, coordination, and endurance.  No 
specific tests were ordered.  The impression was 
patellofemoral syndrome of the right knee and patellofemoral 
syndrome of the left knee, status post surgery.  

Law and Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is satisfied that all relevant facts 
regarding the claim on appeal have been properly developed 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107.  In this regard it is noted that, in June 
1998, the Board remanded this matter for additional 
development.  By letter dated in July 1998, the RO requested 
that the veteran state whether he was seeking extraschedular 
evaluations for his service-connected right and left knee 
disabilities and, if so, to submit evidence showing marked 
interference with employment or frequent periods of 
hospitalization due to the right and/or left knee disorders.  
The RO also asked the veteran to provide information 
regarding all hospitalizations he had had for his right or 
left knee disorder since July 1993 and to complete forms 
authorizing the release of information from these facilities.  
The veteran did not respond.  In a September 1998 
supplemental statement of the case, the RO informed the 
veteran of the pertinent laws and regulations and again 
determined that an extraschedular evaluation for the right 
and/or left knee disorder was not warranted.  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these exceptional cases is: a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The veteran asserts that he was unable to work as a plumber 
due to his service-connected chondromalacia of the right and 
left knees and had to change jobs, and that he now works as a 
truck driver.  He contends that he has difficulty and 
increased pain with activities such as using a clutch, 
climbing stairs, and weight bearing, which interfere with his 
work as a truck driver.  

Outpatient treatment records show that the veteran complained 
that he had bilateral knee problems while working as a 
plumber.  A May 1996 VA treatment provider recommended that 
the veteran attempt to alter his work demands and a November 
1996 treatment provider noted that he reported that his 
inability to kneel caused him to discontinue working as a 
plumber.  The November 1997 VA examiner commented that use of 
a clutch while driving a truck, climbing stairs repeatedly, 
or repetitive weight bearing resulted in a diminished range 
of motion of 5 degrees of flexion, a five percent increase in 
pain, and a five percent diminishment of excursion, strength, 
speed, coordination, and endurance.  However, as the Board 
noted in its June 1998 decision, the veteran's complaints of 
pain and resultant functional impairment, incoordination, 
weakness, and decreased endurance, were considered when the 
schedular evaluation was assigned. 

The veteran underwent outpatient left knee surgery in April 
1995 and the orthopedic surgeon told the veteran not to 
perform any work that required kneeling or climbing for six 
weeks.  By rating decision dated in July 1995, the RO awarded 
a temporary total evaluation under 38 C.F.R. § 4.30 (1998) 
from April to June 1995.  

Based upon a review of the record, the Board finds that the 
veteran has not submitted evidence which shows that the 
nature of his right or left knee chondromalacia, each 
currently evaluated as 10 percent disabling, is so unusual or 
exceptional as to render impracticable the application of the 
regular schedular standards.  He asserts that he had to stop 
work as a plumber due to his bilateral knee disorder; a 
treatment provider told him to alter his work demands; and he 
now asserts that his bilateral knee pain interferes with his 
current job as a truck driver.  However, he has not shown 
that the right or left knee disability markedly interferes 
with his current employment as a truck driver beyond the 
extent contemplated by the regular schedular criteria.  It is 
noted that the disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Additionally, although he has sought outpatient treatment on 
several occasions and had outpatient left knee surgery in 
April 1995, the evidence does not show that he has had 
frequent periods of hospitalization for treatment of his 
service-connected right or left knee disorder.  In fact, as 
the April 1995 left knee surgery was outpatient surgery, the 
record includes no evidence of periods of inpatient hospital 
care for his right or left knee chondromalacia whatsoever.  

Therefore, as the service-connected chondromalacia of either 
knee does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards, an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted for either 
knee.

In reaching this decision the Board considered the doctrine 
of reasonable doubt;
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to an extraschedular evaluation for 
chondromalacia of the right knee is denied.

Entitlement to an extraschedular evaluation for 
chondromalacia of the left knee is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


